Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Kaganov on 3/9/2021.
The application has been amended as follows: 
--Claim 11 -- An external gear pump, comprising: 
a driving first pump gear and a second pump gear driven by the first pump gear, which intermesh to convey a fluid from a suction side to a pressure side of the external gear pump, wherein the first pump gear and the second pump gear each have a plurality of teeth, each having a leading tooth flank leading in the rotation direction of the corresponding pump gear and a trailing tooth flank, wherein the leading tooth flank of the first pump gear comes into physical contact with the trailing tooth flank of the second pump gear to drive the second pump gear via the first pump gear, wherein the trailing tooth flanks of the first pump gear extend concavely to form a fluid pocket at at least one axial position in a radial direction at least in sections in each case, wherein the fluid pocket extends directly out of a tooth root circle of the first pump gear, and wherein a cross-section of the trailing tooth flanks is identical throughout in the region of the fluid pocket, in the axial direction.
the axial direction, the fluid pocket in the respective trailing tooth flank of the first pump gear is formed open-edge at least on one side.
--Claim 14 -- The external gear pump according to claim 11, wherein as viewed in the axial direction, the trailing tooth flanks of the first pump gear each have a fluid pocket region, which accommodates the fluid pocket, as well as a contact region, which directly adjoins the fluid pocket region, wherein the trailing tooth flanks extend convexly in the contact region.
--Claim 15 -- The external gear pump according to claim 14, wherein the first pump gear and the second pump gear are shiftable in position relative to each other in the axial direction with respect to a rotation axis of one of the pump gears to adjust a specific superposition, and wherein a contact region is present in superposition with the second pump gear for each position of the two pump gears relative to each other in the axial direction.
--Claim 16 -- The external gear pump according to claim 11, wherein a tooth flank wall region that delimits the fluid pocket of the respective trailing tooth flank of the first pump gear extends directly from the tooth root circle, and wherein, as viewed in the cross section, the tooth flank wall region delimits the fluid pocket in the circumferential direction.
-- Claim 19 -- The external gear pump according to claim 16, wherein as viewed in the cross section, the tooth flank wall region takes the form of a segment of a circle.
--Claim 21 -- The external gear pump according to claim 11, wherein as viewed in the axial direction, the fluid pocket in the respective trailing tooth flank of the first pump gear is formed open-edge only on one side.
--Claim 22 -- The external gear pump according to claim 14, wherein, in a contact region, the trailing tooth flanks extend symmetrically to the respective leading tooth flanks of the corresponding teeth.
Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ an external gear pump have a leading tooth flank formed on the first pump gear, the trailing tooth flanks of the first pump gear extend concavely to form a fluid pocket at at least one axial position in a radial direction at least in sections in each case, wherein the fluid pocket extends directly out of a tooth root circle of the first pump gear, and wherein a cross-section of the trailing tooth flanks is identical throughout in the region of the fluid pocket, in the axial direction" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/9/2021